      Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

M.B. and S.E. through their next friend
Katharyn McIntyre, et al.,

                         Plaintiffs,

v.
                                                              Case No. 18-2617-DDC-GEB
Laura Howard in her official capacity as Kansas
Department for Children and Families
Secretary, et al.,

                         Defendants.



                                  MEMORANDUM AND ORDER

          This matter comes before the court on plaintiffs’ Unopposed Motion for Final Approval

of Class Action Settlement (Doc. 150). Plaintiffs ask the court to certify the class for settlement

purposes and grant final approval of the Settlement Agreement. Id. at 6. After a Final

Settlement Hearing held on January 22, 2021, the matter is fully briefed. For the reasons stated

below, the court grants plaintiffs’ Unopposed Motion for Final Approval of Class Action

Settlement.

     I.      Background

          Plaintiffs, minor children in foster care custody of the Kansas Department for Children

and Families (“DCF”), filed suit in November 2018 seeking declaratory and injunctive relief

against the Secretary of DCF, the Secretary of the Kansas Department for Aging and Disability

Services (“KDADS”), and the Secretary of the Kansas Department of Health and Environment

(“KDHE”). Doc. 1 at 1 (Compl.); Doc. 63 at 1 (Am. Compl.).1 Plaintiffs assert two claims


1
        Also, plaintiffs filed suit against Kansas Governor Laura Kelly in her official capacity. Doc. 63
at 1. But, “the court conclude[d] Eleventh Amendment immunity protects Governor Kelly from suit on
     Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 2 of 12




against defendants. First, plaintiffs allege defendants violated the state’s affirmative duties

under the Fourteenth Amendment when it subjected children in foster care custody to extreme

housing disruption and numerous short-term foster care placements. Doc. 63 at 2, 66–67 (Am.

Compl. ¶¶ 2, 243–47). Second, plaintiffs assert defendants violated their rights under the federal

Medicaid Act by failing to provide them with necessary mental health and behavioral health

screening, diagnostic services, and treatment, including trauma-related screening and diagnostic

services. Id. at 3, 67–69 (Am. Compl. ¶¶ 6, 248–56).

       “Plaintiffs filed their lawsuit following an approximately year-long investigation of

Kansas’s child welfare system[.]” Doc. 150 at 7. “Since filing, the parties have engaged in

significant discovery efforts, including multiple sets of document requests and interrogatories;

production and review of over 75,000 pages of documents; eight third party document

subpoenas; and a Rule 30(b)(6) deposition of DCF.” Id. The parties jointly retained Kevin Ryan

of Public Catalyst for mediation as a skilled and neutral subject-matter expert. Doc. 139 at 4;

Doc. 55. The parties met and mediated their disputes on November 12 and December 15 and 16

in 2019. Doc. 90-1. “In between sessions, the parties [] exchanged drafts of provisions of a

possible settlement agreement.” Id. The parties met again on February 7, 25, and 26 in 2020.

Doc. 103-1. The mediator declared an impasse on February 28, id., and so, the parties resumed

discovery before eventually returning to settlement discussions in May 2020. Doc. 139 at 5.

The parties met four times in June by teleconference and reached the proposed settlement

agreement. Id. The parties then filed an Unopposed Motion for Preliminary Approval of the

Settlement Agreement. Doc. 139. The court granted the motion and preliminarily approved

class certification, the settlement agreement, and the proposed notice plan. See Doc. 140.


the claims asserted by the Amended Complaint” and dismissed Governor Kelly from the suit for lack of
subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1). Doc. 118 at 12–13.

                                                  2
     Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 3 of 12




          Plaintiffs’ next friends, on behalf of the proposed Settlement Class, and defendants have

agreed, subject to court approval, to settle the above-captioned litigation on the terms set forth in

the July 8, 2020, Settlement Agreement. This court has reviewed and considered the Settlement

Agreement,2 as well as all exhibits to it, the greater record in the case, the briefs and arguments

of counsel, and supporting exhibits. The court also held a hearing on plaintiffs’ motion on

January 22, 2021.3

    II.      Class Certification


2
          The referenced Settlement Agreement is attached as Exhibit 1 to this Memorandum and Order.
3
         In accordance with the Order Preliminarily Approving the Class Action Settlement (Doc. 140 at
9), the Notice given to class members and other stakeholders listed the Settlement Approval Hearing’s
location as “9:00 A.M., IN COURTROOM 476, AT THE ROBERT J. DOLE FEDERAL
COURTHOUSE, 500 STATE AVENUE, KANSAS CITY, KS 66101.” Notice of Proposed Class
Action Settlement, KAN. DEP’T OF CHILDREN AND FAMILIES, http://www.dcf.ks.gov/Pages/default.aspx
(last visited Jan. 22, 2021) (since removed); see also Doc. 140 at 9. Given the COVID-19 pandemic and
continued public health concerns presented by in-person hearings, the court convened a status conference
on January 6, 2021, to discuss the Settlement Approval Hearing’s logistics. Doc. 164. During this status
conference, the court decided to conduct the hearing in substantial measure by video conference but also
allow persons who wished to attend in person to do so. The court directed the parties to supplement the
original Notice with additional information about the virtual aspect of this hearing and provide known
participants with information about how to connect and participate by video.

         Unfortunately, three days before the settlement hearing, an electrical fire in the Dole United States
Courthouse imposed substantial smoke and soot damage on the building. The effects of the fire prevented
the court from opening the noticed courtroom (or any of its other courtrooms) to host the in-person aspect
of this hearing. Fortunately, our judicial colleagues in the state court system stepped forward and solved
this difficult equation. Chief Judge Robert P. Burns and the talented professional staff of the District
Court of Wyandotte County, Kansas, offered to host the Settlement Approval Hearing in Division 1 of its
nearby courthouse. Doc. 166. Counsel ably supplemented the Notice and communicated with individuals
interested in the hearing about its revised relocation.

        At the noticed time and date, the court opened court and called the case in the Wyandotte County
Courthouse. Four members of the public appeared in person for the relocated hearing, and two of them
addressed the court about the settlement. The court also staffed the entry of the Dole Courthouse to notify
any members of the public coming to that courthouse about the hearing’s new location. None appeared
there.

         In sum, individuals interested in participating in the hearing were offered many avenues for doing
so, including video, phone, or in person. Based on these accessible arrangements, the court finds the
parties provided reasonable notice to the class as Fed. R. Civ. P. 23(e)(1)(B) requires.


                                                      3
     Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 4 of 12




       Plaintiffs ask the court to certify the proposed class defined as “[a]ll children who are

now, or in the future will be, in the protective custody of the Department for Children and

Families” under Kan. Stat. Ann. § 38-2242(c)(1). Doc. 150 at 10. The court preliminarily

approved the described class for settlement purposes, applying Fed. R. Civ. P. 23(a) and

23(b)(2). See Doc. 140 at 3–4. After reviewing the record and evidence presented, the court

agrees the proposed class meets the requirements for class certification.

       A district court may certify a class if the proposed class satisfies Rule 23(a)’s

prerequisites and meets one of the categories described in Rule 23(b). Fed. R. Civ. P. 23(a)–(b);

see also DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1199 (10th Cir. 2010). The district

court holds significant discretion when determining whether to certify a class. See Shook v. Bd.

of Cnty. Comm’rs of Cnty. of El Paso, 543 F.3d 597, 603 (10th Cir. 2008).

       Rule 23(a) requires that “(1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class; (3) the claims or

defenses of the representative parties are typical of the claims or defenses of the class; and (4)

the representative parties will fairly and adequately protect the interests of the class.” Fed. R.

Civ. P. 23(a). The proposed class meets Rule 23(a)’s requirements.

       First, the class consists of more than 7,000 children and so joinder of all members is

impracticable. Doc. 74 at 15–16 (Answer ¶ 111) (admitting “7,530 children in out-of-home

placements as of September 2018, and that a similar number of children were in foster care in

DCF custody” at that time). See also Nieberding v. Barrette Outdoor Living, Inc., 302 F.R.D.

600, 608 (D. Kan. 2014) (“A class of at least 233 people is sufficiently large that joinder of all

members is impracticable.”).




                                                  4
     Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 5 of 12




       Second, there are questions of law and fact common to the proposed class—minor

children subject to DCF custody. The Tenth Circuit, on similar facts, affirmed the district court’s

finding that common questions of law and fact existed among minor children in Oklahoma’s

foster care system. See DG ex rel. Stricklin, 594 F.3d at 1196. The Tenth Circuit reasoned,

“[a]ll class members, by virtue of being in [Oklahoma’s] foster care, are subject to the

purportedly faulty monitoring policies of [Oklahoma’s foster care], regardless of their individual

differences; therefore, all members of the class are allegedly exposed to the same unreasonable

risk of harm as a result of Defendants’ unlawful practices.” See id. Here, all members of the

class—children in DCF’s custody—are subject to DCF’s alleged policies and practices of

extreme housing disruption and lack of mental healthcare. Questions of law and fact are

common to all class members.

       Third, the named plaintiffs’ claims are typical of the proposed class. In DG ex rel.

Stricklin, the Tenth Circuit affirmed the district court’s finding of typicality because both were

subject to Oklahoma’s foster care policies. Id. at 1199. The named plaintiffs and unnamed class

members were placed at risk of “allegedly deficient monitoring practices” and so, “the harm and

threat of harm suffered” by the named plaintiffs was typical of “all children in the class because

all foster children are subject to [Oklahoma foster care’s] challenged, agency-wide monitoring

policies.” Id. Here too, the named plaintiffs’ claims of harm from housing disruption and

absence of mental health care are typical of the proposed class. All children in DCF’s custody

are subject to DCF’s alleged policies and practices of extreme housing disruption and lack of

adequate mental health care and treatment. So, the typicality requirement is satisfied.




                                                 5
     Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 6 of 12




        Fourth, named plaintiffs fairly and adequately represent the claims of the class because

they share the same claims, arising out of defendants’ alleged course of conduct. Thus, the

proposed class meets Rule 23(a)’s certification requisites.

        Next, plaintiffs’ motion asserts the class meets Rule 23(b)(2). It requires that “the party

opposing the class has acted or refused to act on grounds that apply generally to the class, so that

final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

whole[.]” Fed. R. Civ. P. 23(b)(2). “First, plaintiffs must demonstrate defendants’ actions or

inactions are based on grounds generally applicable to all class members.” DG ex rel Stricklin,

594 F.3d at 1199 (citation and internal quotation marks omitted). “Second, plaintiffs must also

establish the injunctive relief they have requested is appropriate for the class as a whole.” Id.

(citation and internal quotation marks omitted). These requirements demand cohesiveness which

has two elements. Id. “First, plaintiffs must illustrate the class is sufficiently cohesive that any

classwide injunctive relief satisfies Rule 65(d)’s requirement that every injunction state its terms

specifically; and describe in reasonable detail . . . the act or acts restrained or required.” Id. at

1199–1200 (citation and internal quotation marks omitted). And “[s]econd, cohesiveness also

requires that class members’ injuries are sufficiently similar that they can be remedied in a single

injunction without differentiating between class members.” Id. (citation and internal quotation

marks omitted).

        Defendants’ alleged policies and practices of extreme housing disruption and inadequate

mental health care apply generally to the class. And, the injunctive relief sought—practice

improvements described in the Settlement Agreement—is appropriate for the class as a whole.

The class meets Rule 23(b)(2)’s requirements.




                                                   6
     Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 7 of 12




          Plaintiffs have established the proposed class satisfies Rule 23(a) and Rule 23(b)(2)’s

requirements. So, the court certifies the proposed class for settlement purposes.

   III.      Settlement Agreement Final Approval

          “The court may approve [a proposed settlement] only after a hearing and only on finding

that it is fair, reasonable, and adequate[.]” Fed. R. Civ. P. 23(e)(2). The court considers four

factors when assessing whether “a proposed settlement is fair, reasonable and adequate[.]”

Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002). These are:

          (1) whether the proposed settlement was fairly and honestly negotiated;
          (2) whether serious questions of law and fact exist, placing the ultimate outcome
              of the litigation in doubt;
          (3) whether the value of an immediate recovery outweighs the mere possibility of
              future relief after protracted and expensive litigation; and
          (4) the judgment of the parties that the settlement is fair and reasonable.

Id. See also Elna Sefcovic, LLC v. TEP Rocky Mountain, LLC, 807 F. App’x 752, 757 (10th Cir.

2020) (unpublished) (applying Rutter factors following the 2018 amendments to Fed. R. Civ. P.

23(e)). The court discusses each factor briefly, below.

             1. Whether the settlement was fairly and honestly negotiated

          The court finds that the parties have fairly and honestly negotiated the Settlement

Agreement. As explained above, the parties reached this settlement following meaningful

exchange of information and Class Counsel’s investigation of the Kansas child welfare system.

The parties engaged in extensive mediation—over the course of eight months—to reach the

resulting Settlement Agreement. See Doc. 150 at 7–8, 18 (describing the parties’ mediation

process). The parties have demonstrated that the Settlement Agreement is the result of informed,

adversarial, and arm’s length negotiations. This factor favors approving the Settlement

Agreement.




                                                   7
       Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 8 of 12




           2. Whether serious questions of law and fact exist, placing the ultimate outcome of
              the litigation in doubt

        Plaintiffs’ claims rest on complex interpretations of constitutional and federal law. See

Doc. 63. Defendants’ Answer asserts 52 affirmative defenses to plaintiffs’ claims, placing the

ultimate outcome of litigation in doubt if the parties continued to litigate. See Doc. 74 at 42–49

(Answer). In one defense, defendants assert “[p]laintiffs have failed to state a claim upon which

relief may be granted” under 42 U.S.C. § 1983 because plaintiffs “fail[] to show any factual

connection between any alleged, unconstitutional pattern, custom, policy, practice, or structural

deficiency of [d]efendants and any alleged violation of [p]laintiffs’ constitutional rights that is

actionable[.]” Id. at 42 ¶ 2. Also, defendants challenge plaintiffs’ claims on mootness (id. at 43

¶ 6) and plaintiffs’ Article III standing to bring their claims (id. at 43 ¶ 7). Defendants assert 49

more defenses to plaintiffs’ claims. Id. at 42–49. If the parties continue litigating, serious

questions of law and fact will sharpen and, it appears to the court, they place the ultimate

outcome in doubt. The court finds this factor favors approving the Settlement Agreement.

           3. Whether the value of immediate recovery outweighs the mere possibility of future
              relief after protracted and expensive litigation

        The Settlement Agreement seeks structural improvements to the Kansas child welfare

system to benefit minor children in DCF custody. Plaintiffs’ Amended Complaint asserts

defendants’ practice of extreme housing disruption violated plaintiffs’ Fourteenth Amendment

rights. See Doc. 63 at 2, 66–67 (Am. Compl. ¶¶ 2, 243–47). And, plaintiffs assert, defendants

violated the federal Medicaid Act for failing to provide adequate mental and behavioral health

screening and treatment for children in DCF custody. Id. at 3, 67–69 (Am. Compl. ¶¶ 6, 248–

56).




                                                  8
     Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 9 of 12




       The Settlement Agreement addresses both claims. Defendants agree to five practice

improvements which are (1) ending housing for Class Members in inappropriate locations, (2)

ensuring that no placement exceeds its licensed capacity without an approved exception, (3)

avoid delaying medically necessary mental health treatment services until or otherwise linking

mental health treatment to placement stability, (4) ensuring Crisis Intervention Services are

available state wide for Class Members, and (5) ending the practice of night-to-night and short

term placements for Class Members. Doc. 139-1 at 8–9 §§ 2.5.1–2.5.5. The Settlement

Agreement requires defendants to report on their progress and allows a neutral to monitor

defendants’ progress and maintenance of the five practice improvements. See id. at 6–9 § 2

Performance Goals.

       Testimony presented at the January 22, 2021 hearing highlighted the benefit of

defendants implementing the Settlement Agreement’s practice improvements to improve the

Kansas child welfare system rather than wait for prolonged litigation. Many of the testifying

individuals shared their personal experiences with the Kansas child welfare system and

expressed a desire for more accountability and resources for minor children in DCF custody.

       Only three comments expressed criticism of the Settlement Agreement. See Doc. 153-

29–153-31 (Exs. CC–EE). The critical comments expressed their concerns that the Settlement

Agreement did not address the needs of foster kids or foster families adequately. See id. The

critical comments included concerns about Kansas’s alleged lack of a long term residential

mental health care (See Doc. 153-31 (Ex. EE)) and inadequate staffing (See Doc. 153-30 (Ex.

DD)). The last critical comment expressed frustration with what the commenter perceived as

weak enforcement mechanisms in the Settlement Agreement. Doc. 153-29 at 4 (Ex. CC).

Plaintiffs addressed these criticisms in their Supplement. Doc. 152 at 6–9. They explain “the



                                                 9
     Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 10 of 12




Settlement Agreement was intentionally designed to afford [d]efendants some limited flexibility

based on their professional expertise and operational needs—as long as they achieve and sustain

improved outcomes for children based on the concrete and mandatory numerical benchmarks.”

Id. at 8.

        While the court considers the critical comments and their concerns, the court is convinced

the Settlement Agreement provides real value to the class by addressing the needs plaintiffs

identify—an end to extreme housing disruption and inadequate mental healthcare. And, the

court finds, the immediate relief that the Settlement Agreement provides outweighs the

possibility of greater future relief after prolonged litigation. This factor favors approving the

Settlement Agreement.

            4. Judgment of the parties that the settlement is fair and reasonable

        The parties agree the settlement is fair and reasonable. Plaintiffs’ counsel includes

attorneys experienced in litigating class action lawsuits on behalf of minor children in child

welfare systems. See Doc. 150 at 17–18. Based on their experience, plaintiffs’ counsel

concluded the Settlement Agreement is fair and reasonable. Id. During the January 22, 2021

hearing, defense counsel—sophisticated in their own right—agreed that the Settlement

Agreement will improve the child welfare system significantly. This factor favors approving the

Settlement Agreement.4




4
         The court notes the parties stipulated to attorneys’ fees in the Settlement Agreement. Doc. 139-1
at 3 § 1.4 (“Defendants stipulate that Class Counsel is entitled to Class Counsel Fees and Expenses but
reserve the right to dispute the appropriate amount.”). Plaintiffs’ filed a separate Motion for Attorneys’
Fees and Expenses (Doc. 142). A potential award of attorneys’ fees and expenses does not affect the
injunctive relief the Settlement Agreement provides. See Fed. R. Civ. P. 23(e)(2)(C)(iii) (considering
“the terms of any proposed award of attorneys’ fees, including timing of payment” when determining
settlement’s adequacy).


                                                    10
    Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 11 of 12




         After considering the four Rutter factors, the court finds all four favor approving the

settlement as fair, reasonable, and adequate. The court thus approves the parties’ class action

settlement.

   IV.        Conclusion

         Plaintiffs have satisfied Fed. R. Civ. P. 23(a) and 23(b)(2)’s requirements for class

certification. So, the court certifies the proposed class for settlement purposes. And, the parties

have established the Settlement Agreement is fair and reasonable. The court thus grants

plaintiffs’ Unopposed Motion for Final Settlement Approval (Doc. 150).

         IT IS THEREFORE ORDERED BY THE COURT:

   1. By agreeing to settle the litigation, defendants do not admit, and specifically deny, any

         and all liability in the litigation;

   2. The class action settlement, memorialized in the Settlement Agreement, is “fair,

         reasonable, and adequate,” it resulted from extensive arm’s length, good faith

         negotiations between the parties through experienced counsel, with the assistance of an

         independent mediator and subject-matter expert, and meets all other requirements of the

         Federal Rules;

   3. The class action settlement, memorialized in the Settlement Agreement, is finally

         approved and entered as a final judgment and order of the court;

   4. This action is hereby dismissed with prejudice;

   5. To the full extent permissible by the controlling precedents about subject matter

         jurisdiction, the court retains jurisdiction for purposes of enforcing the class action

         settlement, memorialized in the Settlement Agreement; and




                                                   11
    Case 2:18-cv-02617-DDC-GEB Document 170 Filed 01/28/21 Page 12 of 12




    6. Each Class Member is deemed to have released the Released Claims, as defined in the

        Settlement Agreement, against the defendants, and is barred from prosecuting,

        commencing, or continuing any of the Released Claims against any defendant.

    7. The court incorporates within this final judgment and order the express terms of the

        Settlement Agreement, retains (to the extent legally permissible) continuing jurisdiction

        over the Settlement Agreement as set forth in it, and orders the parties’ compliance with

        the terms of the Settlement Agreement. The court adopts the Settlement Agreement as an

        injunctive order of the court pursuant to Fed. R. Civ. P. 65(d), indicating the court’s final

        approval, and attaches the executed Settlement Agreement here.5

        IT IS FURTHER ORDERED BY THE COURT THAT plaintiffs’ Unopposed Motion

for Final Settlement Approval (Doc. 150) is granted.

        IT IS SO ORDERED.

        Dated this 28th day of January, 2021, at Kansas City, Kansas.

                                                                 s/ Daniel D. Crabtree___
                                                                 Daniel D. Crabtree
                                                                 United States District Judge




5
         The court noted that the parties requested the court sign the actual Settlement Agreement, under
the banner “IT IS SO ORDERED.” The court declines to do so because this Order adopts the agreement
and mandates the parties to comply with its terms. In its judgment and discretion, the court concludes
that this approach is better practice. Any party aggrieved by this decision may file a motion invoking
Fed. R. Civ. P. 59.

                                                   12
